WOLF, C.J.
Claimant raises three issues on appeal, one of which we determine has merit, whether the Judge of Compensation Claims (JCC) erred in awarding the employer/carrier (E/C) credit for an alleged overpayment of impairment benefits. Based on the E/C’s failure to properly raise the issue of appellant’s impairment rating or the credit or an award of credit prior to the hearing before the JCC, we reverse the award of credit regarding the temporary total disability. See Oak Constr. Co. v. Jackson, 522 So.2d 1068, 1072 (Fla. 1st DCA 1988). In all other respects the order of the JCC is affirmed.
BENTON and VAN NORTWICK, JJ., Concur.